Citation Nr: 9905566	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968.

During his service the veteran was awarded the National 
Defense Service Medal, the Vietnam Service Medal with Fleet 
Marine Force Combat Insignia, and the Vietnam Campaign Medal.



FINDING OF FACT

The veteran's PTSD is currently manifested by occupational 
and social impairment with deficiencies in work, family 
relations, and mood due to symptoms which include impaired 
impulse control, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § § 4.3, 4.6, 4.130, Diagnostic Code 9411 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board of Veterans' Appeals (Board) finds that 
the facts relevant to the issues on appeal have been properly 
developed and that the statutory obligation of the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).


Factual Background

Relevant VA clinical records dated from February 1990 to May 
1994 reveal the veteran sought assistance for depressive 
symptoms in June 1991 and was treated with medication.  The 
veteran complained of depression as well as eating and 
sleeping problems.  The veteran also reported he was "hot 
tempered."  A September 1992 entry shows "usual PTSD" 
symptoms.  The records further reflect the veteran was 
employed off and on during that time period.

A March 1994 VA clinical record reflects complaints of 
uncontrolled anxiety and depression as well as an inability 
to sleep and work.  An admitting impression of depression, 
anxiety, and insomnia on chronic Valium use was noted.  

A narrative diagnostic summary outline/social work assessment 
dictated in April 1994 reflects a social work assessment of 
alcohol dependence with some denial and self-described 
stress.  It was also noted the veteran had four previous 
marriages.  The examiner noted that a psychoactive substance 
abuse assessment showed the veteran to have nine positive 
responses.  

A VA discharge summary dated in April 1994 reflects relevant 
Axis I diagnoses of a depressive disorder, not otherwise 
specified; anxiolytic drug addiction, and a history of 
chronic alcoholism.  An Axis IV diagnosis of a moderate to 
severe psychosocial stressor with a family dysfunction was 
noted.  The veteran denied suicidal ideation.  

In an August 1994 rating decision, the RO denied service 
connection for a nervous condition, including PTSD.

In December 1994, the veteran submitted a statement to the RO 
in which he recalled claimed stressful in-service incidents 
such as being under enemy fire, the injury of his squad 
leader, the death of his assistant squad leader, and also 
reported that he had been mistreated when he wore his uniform 
and medals in the United States after returning from Vietnam.

Upon VA examination in April 1995, the veteran complained of 
nightmares and an inability to sleep.  The veteran's affect 
was noted as somewhat restricted, and intellectual functions 
were noted as normal.  The examiner reported the veteran was 
tearful over the recent death of his psychiatrist.  An Axis I 
diagnosis of PTSD by history was noted.  The examiner opined 
that the veteran had at least mild to moderate 
symptomatology.  The examiner further noted the veteran lived 
by himself and was somewhat isolated.  

A psychological evaluation dated in May 1995 reflects the 
veteran had good verbal skills and an adequate ability to 
self-disclose.  The veteran reported sleep disturbances in 
the form of nightmares, and also reported symptoms of 
depression, and intrusive thoughts.  The veteran reported 
being uncomfortable in social situations but stated he could 
be in public unless he was forced to sit in a crowd.  The 
veteran reported thinking about Vietnam "all the time."  
The psychologist opined that individuals with profiles 
similar to the veteran's generally have a tendency to deny or 
repress angry, hostile feelings; they may resist 
psychological interpretations of their problems; emotional 
conflicts may appear as physical symptoms; and a strong 
distrust of other people usually results in few close, 
functional, emotional relationships. 

In a November 1995 rating decision, the RO granted service 
connection for PTSD.  A 10 percent evaluation effective 
September 10, 1993 was assigned.

VA clinical records dated from February 1997 to April 1997 
reflect the veteran was admitted into a post traumatic stress 
rehabilitation program.  A report of medical history and 
physical dated in February 1997 reflects complaints of 
increasing insomnia, nightmares, and anger over the few 
months prior to admission.  The veteran reported isolating 
himself and difficulty coping with intrusive thoughts.  The 
examiner noted the veteran had normal cognition and judgment, 
was non-suicidal and denied hallucinations.  Mental status 
revealed a withdrawn mood.  A relevant diagnosis of PTSD was 
noted.

A social work assessment printed in March 1997 reflects the 
veteran was oriented as to date, time, place, and person.  
His affect was noted as quite blunted initially; however, he 
became weepy at times during the interview.  Poor eye contact 
was also noted.  

A discharge summary for the period of February 1997 to April 
1997 notes that upon admission the veteran complained of 
incapacitation due to flashbacks, intrusive thoughts, 
increased startle response, hypervigilance, and moderate 
depression.  Mental status examination revealed the veteran 
had a blunted affect and was somewhat hostile.  No difficulty 
with reality testing and no psychotic symptoms were noted.  
The examiner noted the veteran appeared especially angry if 
awakened at night during evening rounds.  The veteran's 
participation in the rehabilitation program was noted as 
apparently adequate, although the veteran was difficult to 
draw out in conversation and tended to be somewhat withdrawn.  
The examiner noted that although the program notes did not 
indicate specific improvement, the veteran completed the 
program successfully.

A psychology discharge note dated in April 1997 reveals 
testing responses indicative of severe problems with 
suspiciousness, distrust, anxiety, and isolation, as well as 
significant elevation in PTSD subscales.  It was also noted 
that the veteran was active in the program in that he 
attended activities and engaged in the psychotherapeutic 
process as much as he could.  The examiner noted the veteran 
had difficulty managing his anger but did not act out 
aggressively and worked hard to develop skill in that area. 
It was also noted that at discharge the veteran continued to 
experience severe PTSD symptoms.  

In a May 1997 rating decision, the RO assigned a 100 percent 
evaluation for the period of February 16, 1997 to May 1, 1997 
because of hospitalization over 21 days, with the 10 percent 
assigned evaluation resuming thereafter.

In an August 1997 rating decision, the RO assigned a 30 
percent evaluation for PTSD effective May 1, 1997.  The 
veteran appealed, and in his August 1997 statement accepted 
as a notice of disagreement, he stated he was unemployed.  In 
his March 1998 substantive appeal the veteran complained of 
incapacitation due to his medication.  

Relevant VA outpatient treatment records dated from December 
1995 to March 1998, and received by the RO in April 1998, 
reflect continued treatment for PTSD symptoms.  A July 1997 
record reflects a notation of severe social and occupational 
dysfunction secondary to PTSD.  A November 1997 record 
reflects the veteran was sad, tearful at times, but not 
suicidal.  

A report from C.J., a licensed clinical social worker, 
received by the RO in April 1998, reflects a relevant 
diagnosis of chronic PTSD.  It was noted that testing 
indicated the veteran suffered from emotional numbing, self-
deceiving and self-punishing patterns of behavior.  It was 
further noted the veteran tended to isolate himself, had 
problems with intimate relationships, and particular 
difficulty with authority figures.  

Upon VA examination dated in April 1998, the examiner noted 
the veteran appeared tearful at times.  The veteran stated he 
was unable to work because he did not like being told what to 
do or being told if he was doing something wrong.  The 
veteran stated he slept about an hour each night and he had 
nightmares nightly.  The veteran further stated he only left 
his home to take his son to school and pick him up.  The 
examiner noted a diagnosis of PTSD and opined that the 
veteran suffered from a major depressive disorder associated 
with PTSD.  The examiner further noted the veteran lived an 
isolated existence with major sleep problems.  The examiner 
noted the veteran had fairly routine chronic daily PTSD 
symptomatology, severe dysfunction in flexibility, and 
somewhat impaired initiative and efficiency.  It was further 
noted the veteran would have problems with reliability 
attributable to his PTSD symptomatology and his depression.  

In a June 1998 rating decision, the RO assigned a 70 percent 
evaluation for PTSD effective back to May 1, 1997.

A letter from a private psychologist dated in June 1998 
reflects the only full-time employment the veteran would be 
able to sustain would be some sort of self-employment where 
he would not have to deal with many people.  The psychologist 
stated the veteran's PTSD and depression would prevent him 
from working successfully if he had to work for an employer 
or spend much time around fellow-employees or the public.  

In an August 1998 rating decision, the RO granted individual 
unemployability benefits effective May 1, 1997.  The RO found 
the veteran had not worked since December 1986 and was not 
working because of his service-connected PTSD.  

Analysis

The veteran contends that an increased evaluation is 
warranted for PTSD.  He contends his PTSD has increased in 
severity and has rendered him unable to maintain employment.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. § § 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998)

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The Board concludes that the veteran is not entitled to an 
evaluation in excess of 70 percent at this time.  The Board 
is cognizant of the evidence that the veteran suffers from 
severe PTSD symptoms, has difficulty getting along with 
others, including authority figures, and would have 
difficulty with employment which required him to deal with 
many people.  However, the Board finds those symptoms more 
nearly approximate to the 70 percent scheduler criteria in 
that they demonstrate occupational and social impairment with 
deficiencies in work, family relations, and mood due to 
symptoms of impulse control, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  VA clinical records dated 
in February 1997 reflect the veteran had normal cognition and 
judgment, no difficulty with reality testing and no psychotic 
symptoms.  Furthermore, it was also noted in an April 1997 
psychological discharge summary that the veteran was active 
in the rehabilitation program in that he attended activities 
and engaged in the psychotherapeutic process as much as he 
could and he did not act out aggressively.  Additionally, the 
evidence suggests the veteran is able to care for his child 
in that he takes him to school and picks him up every day.  

The most recent medical evidence is silent for symptoms of 
hallucinations, gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger in hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of family members, 
occupation, or own name.  


ORDER

An evaluation in excess of 70 percent for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeal

 Department of Veterans Affairs

